Exhibit 10.1
 
PROPOSED TERMS FOR "GOING PUBLIC TRANSACTION" FOR SPECIALTY
BEVERAGE AND SUPPLEMENT, INC. (THE "COMPANY")
 
 
This term sheet (the "Term Sheet") describes the proposed terms of a Going
Public transaction (the "Transaction") proposed by Iconic brands Inc. ("Pubco")
for the Asset Purcahse of Specialty Beverage and Supplement, Inc. ("Company" )
into Iconic Brands Inc.., the registered stock of which trades on the OTC BB.
 
The proposed terms and conditions set forth in this term sheet are intended
merely as an outline of certain material terms of a potential transaction and
are provided for discussion purposes only and do not constitute an offer,
agreement or binding commitment by or on behalf of any party. This term sheet
does not include descriptions of all of the terms, conditions and other
provisions that would be contained in definitive documentation relating to the
proposed Transaction and is not intended to limit the scope of discussion and
negotiation of any matters not consistent with the specific matters set forth
herein. This term sheet assumes the accuracy of all information regarding the
debt and equity capitalization of the Pubco that has been disclosed. This term
sheet is not a binding obligation to consummate the proposed Transaction. Any
such obligation will be created only by definitive agreements, the provisions of
which will supersede this term sheet.
 
The Transaction outlined in this term sheet remains subject, in all respects to,
among other things, due diligence, execution of definitive transaction
documentation mutually acceptable to the parties (the "Definitive Transaction
Documents"), entry into satisfactory agreements with Management, the
satisfaction of customary terms and conditions, absence of a material adverse
change. This Term Sheet shall be governed in all respects by the laws of the New
York.
 
* Current and Post merger cap structure reflect the numbers before any debt
conversion which will increase the I/O and FT numbers.
 
Current Cap Structure of Pubco consists of the following: Authorized Common
Shares
Authorized Preferred Shares A
 
100,000,000
1
(out)
Authorized Preferred Shares B
 
1,000,000
(out)
Issued and Outstanding Common
    52,712,957  
Fully Diluted
    67,678,791  
I/O Breakdown
       
Old Shareholders:
    32,731,638  
Control Group
    15,981,319  
F/T
    15,159,438  

 
 
 

--------------------------------------------------------------------------------

 
 
Post Merger Cap Structure of Pubco will be the following:
 
(reflects 5 to 1 forward)
Authorized Common Shares
    2,500,000,000  
Authorized Preferred Shares A
 
2
(out)
Authorized Preferred Shares B
 
1,000,000
(out)
Authorized Preferred Shares C
 
2
(out)
Issued and Outstanding Common
    483,658,190  
Fully Diluted
    558,487,360  
I/O Breakdown
       
Old Shareholders:
    163,658,190  
Control Group
    300,000,000  
F/T
    75,797,190  

 
 


 

1.   Pubco will enter in an Agreement to acquire the assets and operations of
the Company, post merger the current operations of the Pubco will be shifted to
two wholly owned subsidiaries one being the alcoholic division (AD) one being
the non alcoholic division (NAD).       2.   Prior to or simultaneous with
closing Pubco shall effect the following:

 
a.  
Increase Authorized Common shares to 2,500,000,000

b.  
Approval to forward split its Issued and Outstanding shares 5 for 1

c.  
A new "specialty products" subco will be formed as the third wholly owned sub
under PUBCO.

 

3.   The CEO of each sub will be issued a special class of preferred stock that
will be triggered upon spin off of either sub to reflect a majority voting
interest.       4.   At closing, subject to legal and accounting review, the
existing operations of the subs will retain all of their current debt both long
and short term, AP, convertible notes, judgments both current and future,
defaults of any kind.. Iconic Brands Inc. and Iconic Imports Inc. release seller
and any sub company or product depicted to be formed in this agreement from any
current/future liability or any claim whatsoever in connection with the above
items in this paragraph.      

 
 
 

--------------------------------------------------------------------------------

 
 
If these terms are satisfactory please indicate so by your signature below
 
EXECUTED THIS 9TH DAY OF JULY, 2010.
 

Specialty Beverage and Supplement, Inc.     ICONIC BRANDS INC.            
/s/ PETER SCALISE III
   
/s/ RICHARD J. DeCICCO
 
BY: PETER SCALISE III 
   
BY: RICHARD J. DeCICCO
 
Title: CEO
   
Title: CEO/PRES
 